DETAILED ACTION
EXAMINER’S COMMENT
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered.
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the file wrapper contents (i.e. the claims, the prior arts of record and applicant’s remarks) and after an updated search it appears that the allowance of claims 1-8, 10-19, 21 and 24-35 is appropriate. The close prior arts after having all the claimed limitations failed to teach that the earpiece housing comprises a housing wall defining at least a part of a cavity, the cavity configured to house an electronic component, and wherein the housing wall is integral with the first protrusion and with the second protrusion.as claimed in claim 1. Regarding claim 4, it recited a similar earpiece for a hearing device as claim 1, the first channel part has a first diameter in a range of 0.5 mm to 5 mm, and the second channel part has a second diameter in a range of 0.5 mm to 5 mm, and wherein the second diameter is larger than the first diameter. Regarding claim 8, it recited a similar earpiece for a hearing device as claim 1, a length of the intermediate space is larger than a length of the first channel part and/or a length of the second channel part. Regarding claim 15, it recited a method of manufacturing an earpiece of a hearing device, the formed earpiece housing member comprises a housing wall defining at least a part of Regarding claim 29, it recited a similar earpiece for a hearing device as claim 1, the hearing device has a first hearing device end, and a second hearing device end opposite from the first hearing device end, the second hearing device end configured to face an environment outside the user when the hearing device is worn by the user, and wherein the second protrusion comprising the second channel part is located closer to the second hearing device end than to the first hearing device end.  Therefore the prior arts do not meet the requirements of the claimed invention as recited in the broadest claims respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claims 1, 4, 8, 15 and 28 are allowed. 
Claims 2, 3, 5-7, 11-14, 18, 19 and 24-28 are allowed for their dependency from independent claim 1.
Claim 10 is allowed for its dependency from independent claim 8.
Claims 16 and 17 are allowed for their dependency from independent claim 15.
Claims 30-35 are allowed for their dependency from independent claim 29.
3.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kanayama JP 2008199193, Hearing Aid, And Method of Manufacturing Hearing Aid, Fig. 3 shows a hearing aid comprises a shell (10) forming the external shape of the hearing aid, a vent hole (20) linking an outer side and a front inner side of the shell (10) to each other. A bypass wall (25) is formed at an outer opening of the vent hole (20) without closing the vent hole (20).

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-5PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653